Citation Nr: 1518627	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  14-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to August 1966.  He died in June 2010.  The appellant is the Veteran's surviving spouse.  

The present matter comes to the Board of Veterans' Appeals (Board) following an appeal of an October 2011 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  

In that October 2011 decision, inter alia, the RO determined that the appellant was not the Veteran's surviving spouse and also denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  (Parenthetically, these were the only two issues considered by the RO as having been appealed.)  In a December 2014 administrative decision, the RO determined that the appellant was the Veteran's surviving spouse for VA purposes; as such, the issue is no longer in appellate status.  


REMAND

In her May 2014 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant requested a hearing before a member of the Board at the RO.  Her representative, likewise, has identified that the appellant desires a Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 C.F.R. §§ 20.703, 20.704 (2014) (pertaining specifically to hearings before the Board).  Because the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.  

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the appellant for a hearing before a member of the Board sitting at the RO.  The RO should notify the appellant and her representative of the date and time of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

